       Case 2:19-cv-02525-MMC-JLT Document 36 Filed 03/29/21 Page 1 of 1


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
                                                                              FILED
                                                                             Mar 29, 2021

10
                                                                          CLERK, U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF CALIFORNIA




11   STEPHEN O. MROCZKA:,                         Case No. 19cv02525-MMC-JLT
12                Plaintiff,                      STIPULATED ORDER OF
                                                  DISMISSAL WITH PREJUDICE
13         v.
14   ATTORNEY GENERAL MERRICK B.
     GARLAND,
15
                  Defendant.
16
17
           Upon Stipulation of the Parties, having resolved all the claims and issues raised
18
     in the district court case, the Court hereby dismisses this action with prejudice, each
19
     party to bear its own attorneys’ fees and costs of suit.
20
           IT IS SO ORDERED.
21
22           March 29, 2021
     DATED: ________________                        ______________________________
                                                    ___
                                                    ___
                                                    __ __
                                                        _____________
                                                           ___________
                                                            _________________
                                                                        ________ ____
23                                                        MAXINE M. CHESNEY
                                                     on. MAXINE
                                                    Ho
                                                    Hon.                 CHESNE  EY
                                                    Uniited States District Court Judge
                                                    United                        Jud
                                                                                    dg
24
25
26
27
28

                                       -1-    Case No. 19CV02525-MMC-JLT
                         ORDER OF DISMISSAL WITH PREJUDICE
